      Case 3:08-cv-03174-TSH Document 395 Filed 11/01/18 Page 1 of 3


 1   James C. Sturdevant (SBN: 94551)
     THE STURDEVANT LAW FIRM
 2   A Professional Corporation
     4040 Civic Center Drive, Suite 200
 3   San Rafael, CA 94903
     Telephone: (415) 477-2410
 4   Facsimile: (415) 492-2810
     Email: jsturdevant@sturdevantlaw.com
 5
     Arthur D. Levy (SBN: 95659)
 6   LAW OFFICE OF ARTHUR D. LEVY
     1814 Franklin St.
 7   Suite 1040
     Oakland, CA 94612
 8   Telephone: (415) 702-4551
     Email: arthur@yesquire.com
 9
     Additional Attorneys for Plaintiff listed on Signature Page
10
     Attorneys for Plaintiffs
11
                                  UNITED STATES DISTRICT COURT
12
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
13

14   EDUARDO DE LA TORRE, et al.,                       Case No. C 08-03174 TSH
15                  Plaintiffs,                         STIPULATION AND PROPOSED
                                                        ORDER CHANGING CASE
16          v.                                          MANAGEMENT CONFERENCE DATE
                                                        (DKT. 393)
17   CASHCALL, INC,
                                                        Date: Dec. 6, 2018
18                  Defendant.                          Time: 10:00 a.m.
19                                                      Courtroom: A—15th Floor
                                                        Judge: Hon. Thomas S. Hixson
20

21

22

23

24

25

26

27
28


                       De La Torre et al. v. CashCall, Inc.; Case No.: C 08-03174 TSH
        STIPULATION AND PROPOSED ORDER CHANGING CASE MANAGEMENT CONFERENCE DATE
                                                 (DKT. 393)
      Case 3:08-cv-03174-TSH Document 395 Filed 11/01/18 Page 2 of 3


 1            On October 11, 2018, the Court set a Case Management Conference for 10:00 a.m. on

 2   December 6, 2018. (Dkt. 393.) Due to scheduling conflicts, the parties have agreed that the

 3   CMC may be continued to 10:00 a.m. on December 20, 2018, and request that the Court so

 4   order.

 5            Respectfully submitted,

 6   DATED: October 31, 2018                            /s/ Arthur D. Levy
                                                        Arthur D. Levy (SBN: 95659)
 7
                                                        LAW OFFICE OF ARTHUR D. LEVY
 8
                                                        1814 Franklin St.
 9                                                      Suite 1040
                                                        Oakland, CA 94612
10                                                      Telephone: (415) 702-4551
11                                                      James C. Sturdevant (SBN: 94551)
                                                        THE STURDEVANT LAW FIRM
12
                                                        4040 Civic Center Drive, Suite 200
13                                                      San Rafael, CA 94903
                                                        Telephone: (415) 477-2410
14
                                                        STEVEN M. TINDALL (SBN: 187862)
15                                                      ANDRE M. MURA (SBN: 298541)
16                                                      GIBBS LAW GROUP LLP
                                                        505 14th Street, Suite 1110
17                                                      Oakland, CA 94612
                                                        Telephone: (510) 350-9700
18
                                                        JESSICA RIGGIN (SBN: 281712)
19                                                      RUKIN HYLAND & RIGGIN LLP
20                                                      1939 Harrison St., Ste. 290
                                                        Oakland, CA 94612
21                                                      Telephone: (415) 421-1800

22                                                      DAMON M. CONNOLLY (SBN: 139779)
                                                        LAW OFFICES OF DAMON M.
23                                                      CONNOLLY
24                                                      1000 4th Street
                                                        Suite 600
25                                                      San Rafael, CA 94901
                                                        Telephone: (415) 256-1200
26
                                                        Attorneys for Plaintiffs
27
                                                        EDUARDO DE LA TORRE et al.
28
                                                      -1-
                       De La Torre et al. v. CashCall, Inc.; Case No.: C 08-03174 TSH
        STIPULATION AND PROPOSED ORDER CHANGING CASE MANAGEMENT CONFERENCE DATE
                                                 (DKT. 393)
      Case 3:08-cv-03174-TSH Document 395 Filed 11/01/18 Page 3 of 3


 1
     Dated: October 31, 2018                              /s/ Brad W. Seiling
 2                                                        Brad W. Seiling
 3
                                                          Brad W. Seiling (SBN: 143515)
 4                                                        Donald R. Brown (SBN: 156548)
                                                          MANATT, PHELPS & PHILLIPS LLP
 5                                                        11355 West Olympic Blvd.
                                                          Los Angeles, CA 90064
 6                                                        Telephone: (310) 312-4000
 7
                                                          Attorneys for Defendant CashCall, Inc.
 8
                                  LOCAL RULE 5-1 ATTESTATION
 9
            I, Arthur D. Levy, am the ECF user whose ID and password are being used to file this
10
     document. In compliance with Local Rule 5-1(i)(3), I hereby attest that Brad W. Seiling has
11
     concurred in the filing of this document with his electronic signature.
12

13   DATED: October 31, 2018                              /s/ Arthur D. Levy
                                                          Arthur D. Levy
14

15
                                                  ORDER
16
            Good cause appearing due to scheduling conflicts, the Case Management Conference
17
     currently scheduled for 10:00 a.m. on December 6, 2018 is hereby continued to 10:00 a.m. on
18
     December 20, 2018. No later than seven calendar days before the new date, the parties shall file
19
     the Joint Case Management Statement required by the Court in Dkt. 393.
20

21          November 1,
     DATED: _______________ 2018                          _________________________
22                                                        United States Magistrate Judge

23

24

25

26

27
28
                                                      -2-
                       De La Torre et al. v. CashCall, Inc.; Case No.: C 08-03174 TSH
        STIPULATION AND PROPOSED ORDER CHANGING CASE MANAGEMENT CONFERENCE DATE
                                                 (DKT. 393)
